This is the second appeal in this case. See New York Life Insurance Co. v. Crumpton, 230 Ala. 147, 160 So. 332. A statement of the facts sufficient to a disposition of this appeal is to be found in the report of this case above noted.
It is still the undisputed evidence that the original policy had lapsed for nonpayment of premium and that the application *Page 138 
for reinstatement was not signed by insured himself.
It is insisted, however, that the local agent of the company had knowledge of all the facts incident to the application for reinstatement and of the ill health of the insured, and with this knowledge the local agent took the application, and that after this the company received and retained the premium paid. There is no evidence authorizing a jury to find that the local agent was other than an agent authorized to solicit insurance, deliver policies, and collect premiums and, as such, knowledge on his part of the fraud being practiced on the company was not notice so as to bind the company by estoppel or waiver. New York Life Insurance Co. v. Crumpton, 230 Ala. 147, 160 So. 332.
As we view this case, every question involved in this appeal is settled adversely to appellant in the above-cited opinion of our Supreme Court; but in addition to what was there so well said, we may add that even if there was some evidence tending to prove authority in the local agent who took the application for reinstatement, the evidence is without dispute that he and the father of insured deliberately perpetrated a fraud on the defendant company in order to procure an acceptance of the reinstatement contract. Such being the case, notice to the agent would not be notice to the principal. The facts here involved constitute an exception to the general rule that notice to the agent is notice to the principal. Commonwealth Life Insurance Co. v. Wilkinson, 23 Ala. App. 561, 129 So. 300; American Central Life Insurance Co. v. First National Bank of Enterprise, 206 Ala. 535, 90 So. 294.
The judgment is affirmed.
Affirmed.